FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLORIA M. WALKER,                                No. 11-17814

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01894-LJO-SKO

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Gloria M. Walker appeals pro se from the district court’s judgment

dismissing her action seeking review of the Commissioner of Social Security’s

denial of benefits for failure to comply with court orders. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion. Pagtalunan v.

Galaza, 291 F.3d 639, 640-41 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing the action for

failure to comply with court orders, including an order to show cause issued by the

magistrate judge as to why Walker’s case should not be recommended for

dismissal for failure to file an opening brief. See id. at 642-43 (discussing factors

relevant to dismissal for failure to comply with a court order); Ferdik v. Bonzelet,

963 F.2d 1258, 1260 (9th Cir. 1992) (explaining that, although dismissal is a harsh

penalty, the district court’s dismissal should not be disturbed unless there is a

“definite and firm conviction that the court below committed a clear error of

judgment in the conclusion it reached upon a weighing of the relevant factors”

(citations and internal quotation marks omitted)).

      In light of our conclusion, we do not consider Walker’s contentions

concerning the merits of her case.

      Contrary to Walker’s contention, her consent to proceed before the

magistrate judge was not required because the magistrate judge did not enter

dispositive orders, and the district court judge conducted de novo review. See 28

U.S.C. § 636(b)(1); Estate of Conners by Meredith v. O’Connor, 6 F.3d 656, 658

(9th Cir. 1993) (discussing scope of magistrate judge’s authority under


                                           2                                        11-17814
§ 636(b)(1)(B)).

      AFFIRMED.




                   3   11-17814